Citation Nr: 1128385	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  02-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, his former spouse, and family members


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2000 rating decision in which the RO denied service connection for PTSD (claimed as depression), and for low back pain.  In November 2000, the Veteran filed a notice of disagreement.  In July 2001, the Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that herein is of record.  A statement of the case (SOC) was issued in May 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2002.

In November 2002, the Board remanded the claims to the RO to obtain clarification regarding the Veteran's then outstanding hearing request.  

In October 2003, the Board remanded these matters to the RO to arrange a hearing before a Veterans Law Judge at the RO.  Pursuant to that remand, in June 2005, the Veteran, his former spouse, and family members testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file. 

In October 2005 and August 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC continued the denial of the Veteran's claims (as reflected in the November 2009 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.  

In January 2010, the Board denied the claim for service connection for a psychiatric disorder, to include PTSD, and remanded the claim for service connection for a low back disability to the RO, via the AMC, for further development.  After accomplishing further action, the AMC continued the denial of the remaining claim (as reflected in the April 2011 SSOC) and returned the matter to the Board for further appellate consideration.  
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran received treatment for low back problems during service, a chronic low back disability was not shown in service or for many years thereafter; his assertions as to continuity of low back symptoms since service are not credible; and the most persuasive medical opinion to address whether his current lumbar spine disability is medically related to service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the Veteran's claim was originally adjudicated in August 2000, prior to the enactment of the VCAA.  Thereafter, a June 2001 post-rating letter provided notice to the appellant regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim herein decided.  A March 2006 letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the Veteran to respond, the April 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, Social Security Administration (SSA) records, private medical records, and the report of various VA examinations.  Also of record and considered in connection with the appeal are the transcript of the June 2005 Board hearing, and various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no further RO action on this matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the claims herein decided, at this juncture. See Mayfield, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's service treatment records reflect complaint and diagnosis of low back pain.  In March 1976, the Veteran reported back pain.  Back pain for three weeks was noted in April 1976.  An impression of lumbar strain was noted.  In May 1976, it was noted that the Veteran had recurrent back pain for the previous two months.  In June 1976, the Veteran complained of back pain in the lumbar area.  He reported that he thought he pulled his back when lifting.  It was noted that the Veteran's lumbosacral films and x-rays were normal.  An impression of muscle strain was indicated.

Following service, private medical records from Dr. G. from 1994 document the Veteran's continued complaints of low back pain.  In June 1994, the Veteran reported that he had experienced low back pain in the past, and continued to experience low back pain.

On VA examination in August 1997, the Veteran reported that he had problems with his back in service after lifting listing heavy objects.  He reported that his back continued to bother him through the years with pain and stiffness. He now reported pain on a daily basis.  After a physical examination and x-ray, a diagnosis of degenerative joint disease of the lumbar spine with possible nerve root compression was noted.

An August 1997 SSA report notes that eh Veteran has been in receipt of Social Security benefits with a primary diagnosis of fibromyalgia and secondary diagnosis of personality disorder.  Supporting medical evaluations note a history of lumbar spine pain, normal x-rays, and diagnosis of fibromyalgia.  It was noted that the Veteran had previously been in a car accident around 1990.

A November 1997 CT scan of the low back showed a pattern of annular bulge at L3 through S1, a pattern of small centrally/left laterally herniated disc lesion at L5-S1, pattern of spina bifida occulta of S1, and degenerative arthritic changes.

On VA examination in May 1998, the Veteran again reported initial back injury in March 1976.  He also indicated that he sought treatment from a private physician from 1977 to 1979.  A diagnosis of low back pain was assigned.

A statement from the Veteran's wife notes that the Veteran had been treated by several doctors in the past for his back.  Various statements dated in 1998 from the Veteran's friends and family members note that they have observed the Veteran's consistent complaints of low back pain since his discharge from service.

An August 1999 VA outpatient treatment record notes pain with walking due to back injury.  

In July 2001, the Veteran testified before a DRO at a hearing at the RO.  He stated that he was put on bed rest during service on a ship due to his back injury.  He also indicated that he sought treatment for his low back pain immediately after his discharge from service.  After he initially sought treatment from this private physician, the Veteran indicated that he self-treated his back pain through the use of over-the-counter medication.

A March 2004 examination report from private physician Dr. H. notes that the Veteran complained of constant, severe low back pain.  The examiner noted that the Veteran's disability had defied therapy, tens unit, and time.  He thought that there was sufficient evidence in support of the Veteran's claim for service connection for a "low back disorder dating back to a lifting accident circa March 1976."

Continued VA outpatient treatment records show complaint and treatment of low back pain.  In October 2004, a history of chronic low back pain was noted.  It was also indicated that the Veteran had been suffering from low back pain since 1976.  In May 2005, chronic low back pain secondary to herniated disc at L-3/L-4 and degenerative disc disease at L-4/L-5 and L-5/S-1 was noted.

During the Veteran June 2005 Board hearing, he testified that in initially injured his back in service when lifting steel.  He was initially given medication for treatment, and then saw a doctor the following month.  He reported that he continued to have back problems after service, and started seeing a physician again for treatment in the 1990s.  The Veteran's former spouse reported that the Veteran did have back problems prior to this treatment, but that they did not have the finances for treatment.

On VA examination in September 2006, the Veteran reported that he initially hurt his back during service in 1976, while he was at sea.  He stated that initially he was given medication and light duty for a few days, but his pain continued and he later sought treatment from a physician.  The Veteran reported continued low back pain.   He indicated that he had not sustained any other trauma to his low back.  

After physical examination and review of a lumbar spine x-ray and MRI, in a January 2007 addendum opinion, the examiner assigned a diagnosis of mild degenerative changes of the lumbar spine resulting in axial back pain.  The examiner noted that the Veteran did describe significant injury from his service, but that an x-ray from October 1996 was normal.  The examiner opined that it is at least as likely as not that the Veteran's findings on his x-rays are related to normal wear and tear of the lumbar spine, as resulting from his described injuries.

On private examination in December 2008, a history of back pain since March 1976 was noted.  Diagnoses of intervertebral disc syndrome and lumbago were noted.  

In October 2009, the Veteran's claims file was reviewed by a VA physician's assistant for an opinion as to the etiology of the Veteran's low back disability.   The physician's assistant noted that the fact that the military did not do a thorough evaluation to include CT scans made it difficult to say that his current back condition was not a result of injury while on active duty, as it was not properly evaluated.  Therefore, he could not say that the Veteran's current back condition is a result of or aggravated by active duty without resulting to mere speculation.  

On VA examination in April 2010, the Veteran again reported low back injury when lifting steel during service.  He reported intermittent flare-ups of pain following discharge from service.  He also indicated that he was involved in three motor vehicle accidents following service, but he was unsure of the dates.  He indicated that after the first accident, he suffered from a cervical spine injury was placed on light duty and no driving for one week.  After the second accident, he did not have any medical follow-up.  With respect to the third accident, which occurred around 1989, the Veteran reported that he suffered from whiplash, cardiac bruising from his seatbelt, and low back pain.  The Veteran indicated that he received compensation for these injuries.  Again, the Veteran reported continued low back pain, along with stiffness, fatigue, weakness, spasms, decreased motion, and numbness.  After a physical examination and MRI, the examiner assigned a diagnosis of mild to moderate degenerative disc disease of the lumbosacral spine with noted physical and x-ray findings.

After the examination and a review of the Veteran's claims folder, the examiner opined that it is not as least as likely as not that the Veteran's degenerative disc disease of the lumbosacral spine was incurred in or aggravated by his active service from 1974 to 1976.  The examiner noted that the Veteran did seek treatment for his back during service and did received bed rest for a period of time and hospitalization, but this appeared to be hospitalization for an overdose.   The examiner noted that the Veteran was involved in three motor vehicle accidents, one of which low back pain and injury were noted.  A review of the claims filed documents that the x-ray abnormality was not shown until 1997, within eight years after the third motor vehicle accident where the Veteran reported low back injury.  The examiner also noted that there are no earlier follow-ups denoting any type of chronic injury from the Veteran's discharge until that point in time.  


III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c).

Considering the above-cited evidence in light of the governing legal authority, the Board finds that the claim for service connection for a low back disability must be denied.

The foregoing evidence establishes that the Veteran has a current lumbar spine disability characterized by mild to moderate degenerative disc disease of the lumbosacral spine.  However, the evidence does not support a finding that such disability is related to service.  

The Board acknowledges that the Veteran was seen for complaints of low back pain during service, and a diagnosis of lumbar strain was assigned.  However, x-rays and radiographic evidence from that time was within normal limits.

Post service, there is no evidence of any lumbar spine arthritis within the first post-service year.  Indeed, the first medical evidence of any low back pathology was not until 1992, approximately 25 years after the Veteran's separation from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.   See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  


Moreover, the persuasive medical opinion evidence on the question of whether current low back disability is related to service weighs against the claim.  As indicated, after reviewing the claims file and examining the Veteran, the April 2010 VA examiner found that it was less likely than not that the such disability is a result of, or caused by, his period of active duty.  The Board finds that this opinion, which was supported by stated rationale, constitutes probative evidence on the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the weight and probative value attached to medical opinions is within the province of the Board).

The Board has considered the opinion of the September 2006 VA examiner, who found it at least as likely as not that the Veteran's findings on his x-rays are related to normal wear and tear of the lumbar spine, as resulting from his described injuries.   This examiner did not indicate what was meant by "described injuries."   Even if the Board was to assume, arguendo, that the examiner was referring to the claimed in-service back injury from a lifting event, the Board finds that the April 2010 VA examiner's opinion is more persuasive.  As indicated, the VA examiner provided a specific rationale for his finding, in that he discussed the pertinent in-service and post-service medical history, whereas the September 2006 examiner simply noted a belief that the Veteran's lumbar spine problems was due to his described injuries, without providing any specific rationale for this belief.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

The Board also points out that the fact that the Veteran's own reported medical history of a low back disability with an onset during service in service appears in some of his medical records does not constitute competent, persuasive evidence of the required nexus between the current low back disability and service.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional. See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board has also considered the Veteran's assertions that he has experienced persistent lumbar spine-related symptomatology since service.  The Board acknowledges that he is competent to assert that he has experienced such continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  As noted above, however, although the Veteran was seen by medical personnel for low back problems on a number of occasions during service, the record does not contain any post-service medical documentation of low back problems until 1992, approximately 25 years after service.  In addition, the April 2010 VA examiner (after reviewing the claims file and considering the Veteran's assertions) specifically found that the Veteran's lumbar spine disability is less likely than not related to service duty and pointed to the evidence demonstrating significant lumbar spine findings only after the Veteran's post-service car accident.  Consequently, the Veteran's assertions as to continuity of symptomatology are outweighed by the probative medical opinion evidence on the question of medical nexus between any current disability and service.

Finally, the Board notes that, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between the low back disability diagnosed post- service and his back injury during active duty service, such assertions provide no basis for allowance of the claim.  The matter of medical etiology of current back disability is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran, nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for a low back disability must be denied. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine. However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


